Case 2:18-cv-00341-JNP-DAO Document 141 Filed 05/25/21 PageID.1379 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


  PAUL G. AMANN,
                                                    ORDER AFFIRMING MAGISTRATE
        Plaintiff,                                  JUDGE ORDER DENYING
  v.                                                PLAINTIFF’S MOTION TO QUASH
                                                    SUBPOENA DUCES TECUM AND
  OFFICE OF THE UTAH ATTORNEY                       SHORT FORM MOTION FOR
  GENERAL et al.,                                   PROTECTIVE ORDER

        Defendants.
                                                    Case No. 2:18-cv-00341-JNP-DAO

                                                    District Judge Jill N. Parrish



        Before the court is Plaintiff Paul G. Amann’s (“Plaintiff”) Objection to Order and Motion

 for Stay of Magistrate’s Order (“Objection”). ECF No. 120. For the reasons set forth below,

 Plaintiff’s Objection is overruled, and Magistrate Judge Daphne A. Oberg’s Order Denying

 Plaintiff’s Motion to Quash Subpoena Duces Tecum (ECF No. 104) and Short Form Motion for

 Protective Order (ECF No. 107) (ECF No. 114) is affirmed.

        Where, as here, a party objects to a non-dispositive decision, district courts employ a

 “clearly erroneous or . . . contrary to law” standard of review. FED. R. CIV. P. 72(a). Under this

 deferential standard, the court will affirm a magistrate judge’s ruling unless the court, exercising

 independent judgment, “is left with the definite and firm conviction that a mistake has been

 committed.” United States v. United States Gypsum Co., 333 U.S. 364, 395 (1948); accord Ocelot

 Oil Corp. v. Sparrow Indus., 847 F.2d 1458, 1464 (10th Cir. 1988); Allen v. Sybase, Inc., 468 F.3d

 642, 659 (10th Cir. 2006).
Case 2:18-cv-00341-JNP-DAO Document 141 Filed 05/25/21 PageID.1380 Page 2 of 3




        The court ordered Defendant Office of the Utah Attorney General (the “AGO”) to respond

 only to one portion of Plaintiff’s Objection—Plaintiff’s argument that the time frame of the

 subpoena duces tecum issued to nonparty Robert Jason Hanks (“Hanks”) was overbroad. ECF No.

 121. In its response, the AGO argues that the time frame at issue (i.e., from December 2013 through

 the present) is not overbroad because Plaintiff has alleged that the AGO has been retaliating against

 him since 2013 and continues to do so; Plaintiff has admitted to continuing to communicate with

 Hanks via email after Plaintiff’s termination in 2016 and to deleting those emails; and Plaintiff

 continued to target Cynthia Poulson, his former co-worker, during his administrative leave in 2015

 and after his eventual termination in 2016. The AGO further argues that Plaintiff has alleged that

 he continued his whistleblowing activities during his administrative leave and that the AGO

 continued to retaliate against him after his termination. Plaintiff did not explicitly raise this time

 frame issue in his Motion to Quash Defendants’ Subpoena Duces Tecum (“Motion to Quash”).

 ECF No. 104. Nevertheless, the issue was addressed at the hearing on the Motion to Quash, at

 which Magistrate Judge Oberg stated that she considered it “seriously” but ultimately concluded

 that she could not limit the time frame of the subpoena because Plaintiff “alleg[ed] that the

 retaliation by the Attorney General’s Office continued past his termination even until recently.”

 ECF No. 124 at 25:15–23. Magistrate Judge Oberg therefore found the time frame subsequent to

 Plaintiff’s termination date to be “relevant.” Id. at 25:24–26:3.

        Based upon the foregoing, and after careful review of the portion of Plaintiff’s Objection

 pertaining to the time frame issue, the relevant authorities, and the record, the court concludes that

 Magistrate Judge Oberg’s order is neither clearly erroneous nor contrary to law with respect to this

 time frame issue. The court finds that the time frame of the AGO’s subpoena duces tecum

 corresponds with the time frame Plaintiff placed at issue in his allegations of retaliation and
                                                   2
Case 2:18-cv-00341-JNP-DAO Document 141 Filed 05/25/21 PageID.1381 Page 3 of 3




 whistleblowing activities and therefore is relevant, reasonable, and proportional. Additionally,

 after careful review of the remaining portions of Plaintiff’s Objection, the relevant authorities, and

 the record, the court concludes that Magistrate Judge Oberg’s order is also neither clearly

 erroneous nor contrary to law as it pertains to those portions. Plaintiff’s Objection is therefore

 OVERRULED.



                DATED May 25, 2021.

                                                BY THE COURT



                                                ______________________________
                                                Jill N. Parrish
                                                United States District Court Judge




                                                   3
